DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
2. The Amendment filed on April 07, 2022 has been entered. Claims 1, 2, 9-10, and 17-18 have been amended. Claims 5-6 and 13-14 have been canceled. No new claims have been added. Thus, claims 1-4, 7-12, and 15-20 are pending and rejected for the reasons set forth below. 

Claim Rejections - 35 USC § 101
3. 35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

4. Claims 1-4, 7-12, and 15-20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
In sum, claims 1-4, 7-12, and 15-20 are rejected under 35 U.S.C. §101 because the claimed invention is directed to a judicial exception to patentability (i.e., a law of nature, a natural phenomenon, or an abstract idea) and do not include an inventive concept that is something “significantly more” than the judicial exception under the January 2019 patentable subject matter eligibility guidance (2019 PEG) analysis which follows.             
Under the 2019 PEG step 1 analysis, it must first be determined whether the claims are directed to one of the four statutory categories of invention (i.e., process, machine, manufacture, or composition of matter). Applying step 1 of the analysis for patentable subject matter to the claims, it is determined that the claims are directed to the statutory category of a process (claims 1–4 and 7-8), a machine (claims 9–12 and 15-16), and a manufacture (claims 17-20), where the machine and manufacture are substantially directed to the subject matter of the process. (See, e.g., MPEP §2106.03). Therefore, we proceed to step 2A, Prong 1. 
Under the 2019 PEG step 2A, Prong 1 analysis, it must be determined whether the claims recite an abstract idea that falls within one or more designated categories of patent ineligible subject matter (i.e., organizing human activity, mathematical concepts, and mental processes) that amount to a judicial exception to patentability. Here, the claims recite the abstract idea of facilitating a secured transaction via biometric authentication (i.e., fraud prevention) by: 
authenticating a user using the user identifiable information and the information stored in the resource;
upon authenticating the user using the user identifiable information and the information stored in the resource; and
communicating to provide the key and a notification of a potential transaction:
prompting, via a graphical user interface of the authenticator application, the user to
provide a biometric marker;
receiving a biometric marker from the user after authenticating the user using the user identifiable information and the information stored in the resource;
determining whether the biometric marker received from the user satisfies a biometric criterion based on the existing biometric authentication of the user; and
upon the determination that the biometric criterion is satisfied, enabling the potential transaction to be performed.
Here, the recited abstract idea falls within one or more of the three enumerated 2019 PEG categories of patent ineligible subject matter, to wit: the category of certain methods of organizing human activity, which includes fundamental economic practices or principles and commercial or legal interactions (e.g., facilitating a secured transaction (i.e., fraud prevention)). 
The limitation relating to managing a resource with information about registered users is a step that is recited at a high level of generality such that it amounts to insignificant pre‐solution activity, e.g., a mere data gathering step necessary to facilitate a secured transaction using an authentication means. This managing a resource is gathering “information about registered users” before authentication. The limitation relating to receiving user identifiable information and information of a protentional transaction via an authenticator application on a user device is a step that is recited at a high level of generality such that it amounts to insignificant pre‐solution activity, e.g., a mere data gathering step necessary to facilitate a secured transaction using an authentication means. This is gathering user information before authentication takes place.
The limitation relating to “generating a key tied to existing biometric authentication of the user and mapped to the user identifiable information,” is a step that is recited at a high level of generality such that it amounts to insignificant pre‐solution activity, e.g., a mere data gathering step necessary to facilitate a secured transaction using an authentication means. 
Under the 2019 PEG step 2A, Prong 2 analysis, the identified abstract idea to which the claim is directed does not include limitations that integrate the abstract idea into a practical application, since the recited features of the abstract idea are being applied on a computer or computing device or via software programming that is simply being used as a tool (“apply it”) to implement the abstract idea. (See, e.g., MPEP §2106.05(f)). Therefore, the claim is directed to an abstract idea. 
Under the 2019 PEG step 2B analysis, the additional elements are evaluated to determine whether they amount to something “significantly more” than the recited abstract idea. (i.e., an innovative concept). Here, the additional elements, such as: a “server” does not amount to an innovative concept since, as stated above in the step 2A, Prong 2 analysis, the claims are simply using the additional elements as a tool to carry out the abstract idea (i.e., “apply it”) on a computer or computing device and/or via software programming. (See, e.g., MPEP §2106.05(f)). The additional elements are specified at a high level of generality to simply implement the abstract idea and are not themselves being technologically improved. (See, e.g., MPEP §2106.05 I.A.); (see also, paragraph [0008] of the specification). The limitations that state “communicating with a support server to provide the key and a notification of a potential transaction,” and “communicating with a support server to enable the potential transaction to be performed” are simply using an additional element (a “server”) to implement the abstract idea (“apply it”) of facilitating a secured transaction. However, independent claim 1 also includes the additional element of “an authenticator application…” which is an application being used to implement the abstract idea relating to facilitate a secured transaction using an authentication means. It also includes the limitations: “prompt, via a graphical user interface of the authenticator application, the user to provide biometric authentication via the user device and receive a biometric marker from the user.” Both of these are steps that are recited at a high level of generality such that it amounts to insignificant pre‐solution activity, e.g., a mere data gathering step necessary to facilitate a secured transaction using an authentication means. This is receiving user information (“receive a biometric marker” like a fingerprint) prior to the authentication of a user being determined. In addition, the additional of a user device is being used to implement the abstract idea relating to facilitate a secured transaction using an authentication means by providing the biometric data of the user via the device.
The additional limitations contained in claim 1 stating “determine whether the biometric marker received from the user satisfies a biometric criterion based on the existing biometric authentication of the user” and “upon the determination that the biometric criterion is satisfied, communicate with the support server to enable the potential transaction to be performed” are part of the abstract idea relating to facilitating a secured transaction using an authentication means. These limitations have to do with determining whether or not a user is authenticated based on a biometric marker being received from a user and then communicating with the support server (which is an additional element being used to implement the abstract idea) to enable the potential transaction to be performed (i.e., “facilitating a transaction”).
Independent claims 9 and 17 are nearly identical to claim 1 and so the analysis is the same with respect to those claims as well. Independent claims 9 and 17 contain additional elements such as a processor and storage device that being used to implement the abstract idea found in claim 1. 
Dependent claims 2–4, 7-8, 10-12, 15–16, and 18–20 have all been considered and do not integrate the abstract idea into a practical application. Dependent claims 2, 10, and 18 all recite nearly identical limitations that further define the abstract idea noted in claim 1 in that they describe that the user identifiable information is obtained using a QR code, a specific format for information and decoding the code to obtain user identifiable information. This is merely using an additional element (a “processor” as found in claims 10 and 18) as a tool (“apply it”) to implement the abstract idea of facilitating a secured transaction by capturing and decoding the captured QR code to obtain user identifiable information in order to authenticate the user. 
Dependent claims 3, 11, and 19 all recite nearly identical limitations that further define the abstract idea noted in claim 1 in that they describe that the user identifiable information is a hashed email. The step of having the user identifiable information in the form of a hashed email is recited at a high level of generality such that it amounts to insignificant pre‐solution activity, e.g., a mere data gathering step necessary to use the abstract idea relating to facilitating a secured transaction by having the email in a secure format by hashing it.  
Dependent claims 4, 12, and 20 all recite nearly identical limitations that further define the abstract idea noted in claim 1 in that they describe that the user identifiable information is a hashed primary account number. The step of having the user identifiable information in the form of a hashed primary account number is recited at a high level of generality such that it amounts to insignificant pre‐solution activity, e.g., a mere data gathering step necessary to use the abstract idea relating to facilitating a secured transaction by having the primary account number in a secure format by hashing it. 
Dependent claim 7 recites limitations that add additional detail to the abstract idea noted in claim 1 in that it describes that the information about registered users comprises email addresses. This is a specific type (“email addresses”) of the user identifiable information being used to authenticate a user in order to facilitate a transaction. Dependent claim 8 recites limitations that add additional detail to the abstract idea noted in claim 1 in that it describes that the information about registered users comprises primary account numbers. This is a specific type of the user identifiable information (“primary account numbers”) being used to authenticate a user in order to facilitate a transaction. Dependent claim 15 recites limitations that add additional detail to the additional element found in claim 9 (“authenticator application”) in that it describes that the authenticator application is an issuer-based authenticator application. This describes that the authenticator application which performs the authentication comes from an issuer of the payment method, which would be a separate entity. It is the issuer which provides this type of authentication application in order to properly authenticate a user. Dependent claim 16 recites limitations that add additional details to the additional element found in claim 9 (“authenticator application”) in that it describes that the authenticator application is an operating system-based authenticator application. This describes that the authenticator application which performs the authentication is tied to the system itself, and is not from an external source, like an issuer of a payment method. The system itself is what provides the authentication application in order to properly authenticate the user. 
The additional elements of the dependent claims merely refine and further limit the abstract idea of the independent claims and do not add any feature that is an “inventive concept” which cures the deficiencies of their respective parent claim under the 2019 PEG analysis. None of the dependent claims considered individually, including their respective limitations, include an “inventive concept” of some additional element or combination of elements sufficient to ensure that the claims in practice amount to something “significantly more” than patent-ineligible subject matter to which the claims are directed.
The elements of the instant process steps when taken in combination do not offer substantially more than the sum of the functions of the elements when each is taken alone. The claims as a whole, do not amount to significantly more than the abstract idea itself because the claims do not effect an improvement to another technology or technical field (e.g., the field of computer coding technology is not being improved); the claims do not amount to an improvement to the functioning of an electronic device itself which implements the abstract idea (e.g., the general purpose computer and/or the computer system which implements the process are not made more efficient or technologically improved); the claims do not perform a transformation or reduction of a particular article to a different state or thing (i.e., the claims do not use the abstract idea in the claimed process to bring about a physical change. See, e.g., Diamond v. Diehr, 450 U.S. 175 (1981), where a physical change, and thus patentability, was imparted by the claimed process; contrast, Parker v. Flook, 437 U.S. 584 (1978), where a physical change, and thus patentability, was not imparted by the claimed process); and the claims do not move beyond a general link of the use of the abstract idea to a particular technological environment (e.g., simply claiming the use of a computer and/or computer system to implement the abstract idea).


Response to Arguments
5.  Applicant’s arguments filed April 07, 2022 have been fully considered. 
As a result of Applicant’s amendments and arguments, the pending 35 U.S.C. §103 rejection is hereby withdrawn. Applicant’s argument neither Hong nor O’Regan disclose all of the limitations of claims 1, 9, and 17 is persuasive. The limitation which states “receiving user identifiable information and information of a potential transaction via an authenticator application on a user device” and “prompting, via a graphical user interface of the authenticator application, the user to provide a biometric marker via the user device” are not disclosed by Hong, O’Regan, or any other prior art that has been cited.  This combination of receiving user identifiable information and information of a potential transaction via an authenticator application on a user device” and only then carrying out a biometric authentication of a user (“prompting, via a graphical user interface of the authenticator application, the user to provide a biometric marker via the user device”) is not found in the prior art.
Applicant’s arguments concerning the 35 U.S.C. §101 rejection of the claims, including supposed deficiencies in the rejection, are not persuasive. Applicant argues “that the claim is directed to patentable subject matter at least based on any purported abstract idea being integrated into a practical application in which an authenticator application is able to be used to support secure payment transactions.” (See Applicant’s Arguments, p. 10). However, using biometric authentication in conjunction with an authenticator application is not “overcoming a technical problem.” This is simply a business solution meant to use biometric authentication using an application on a device. This is not a technological improvement to computer technology. In addition, this invention is not changing the way biometric authentication is conducted. It is simply using biometric markers of a user as they have always been utilized. Instead, an app is now being implemented to guide the authentication using biometric data of the user. 
Therefore, the rejection under 35 U.S.C. §101 is maintained. 


Prior Art Not Relied Upon
6. The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. (See MPEP §707.05). The examiner considers the following reference(s) pertinent for disclosing various features relevant to the invention, but not all the features of the invention, for at least the following reasons:
Yi et al. (U.S. Pub. No. 2020/0126355) teaches a system that uses an application running on a mobile device to authenticate and authorize a transaction using biometric information.


Conclusion
Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR §1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amit Patel whose telephone number is (313) 446-4902.  The examiner can normally be reached Mon - Thu 8 AM - 6 PM EST.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Namrata Boveja, can be reached at (571) 272-8105.  The examiner’s fax phone number is (571) 270-6776.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. 
Examiner interviews are available via telephone, or via video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview applicant may call the Examiner or use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  If you have questions about accessing the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (USA or CANADA) or (571) 272-1000. 
/Amit Patel/
Examiner, Art Unit 3696

/SCOTT S TROTTER/Primary Examiner, Art Unit 3696